Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Present office action is in response to application filed 09/06/2019. Claims 1-20 are currently pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In particular, in independent claims 1 and 11, it is unclear whether the recitations of “the digital displays” (Claim 1, lines 7-8 and Claim 11, line 4) are intended to refer to “the series of digital displays” or portions thereof. Hence, the metes and bounds of the claims cannot be discerned.
Additionally, in independent claim 11, the recitations of “the selected academic skill” and “the selected academic skills” (lines 13 and 18 respectively) and “using midline line movement with the digital display” (line 18) lack antecedent basis. Hence, the metes and bounds of the claim cannot be discerned.

	In view of the above rejections under 35 USC § 112(b), claims 1-20 are rejected as best understood.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more.
	In regard to independent claim 11:
	Step 1: Statutory Category?
	Independent Claim 11 recites “A midline educational method, comprising the steps of:”, which falls within the “process” category of 35 U.S.C. § 101.
	Step 2A – Prong 1: Judicial Exception Recited?
	The Independent Claim 11/Revised 2019 Guidance Table below identifies in italics the specific claim limitations found to recite an abstract idea and in bold the additional (non-abstract) claim limitations that are generic computer components:.
Independent Claim 11
Revised 2019 Guidance
[L1]  providing a midline educational system comprising: a display device including a series of digital displays secured to a base, wherein the series of digital displays are spaced apart along a length of the base; a control in electronic communication with the digital displays of the display device; and a server in electronic communication with the control and a database
see also MPEP § 2106.05(g).

The midline educational system comprising: a display device, series of digital displays secured to a base, the series of digital displays, the control, the server, and the database are additional claim elements.
 control receiving from the server display data and instructions data for a selected academic skill, wherein the server retrieves the display data and the instructions data from the database
Receiving display data and instructions data is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The control, server and the database are additional claim elements.
[L2b]  wherein the server retrieves the display data and the instructions data from the database
Retrieving the display data and the instructions data is insignificant extra-solution activity (i.e., data gathering). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
server and the database are additional claim elements.
control transmitting the display data to the display device 
Transmitting  the display data to the display device is insignificant extra-solution activity (i.e., data transmission). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The control and the display device are additional claim elements.
[L3b]  wherein the series of digital displays of the display device displays a series of numbers, letters, words, images, or a combination thereof in response to the display data received from the control
Displaying a series of numbers, letters, words, images, or a combination thereof is insignificant extra-solution activity (i.e., data presentation). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The series of digital displays of the display device and control are additional claim elements.
[L4]  the control providing a student with the instructions data, wherein the instructions data instructs the student to practice the selected academic skill using midline movement across each digital display of the display device while simultaneously verbally reciting facts of the selected academic skill associated with the number, letter, word, image, or combination thereof displayed on each digital display
Providing a student with the instructions data, wherein the instructions data instructs the student to practice the selected academic skill could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could, verbally and/or using pen and paper instruct another person, such as a student, to practice a selected academic skill as claimed. See January 2019 Memorandum, 84 Fed. Reg. at 52.
The control, and each digital display of the display device are additional claim elements.
control recording the student's performance of verbally reciting the facts of the selected academic skills while using midline line movement with the digital display
Recording the student's performance of verbally reciting the facts of the selected academic skills could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, See January 2019 Memorandum, 84 Fed. Reg. at 52.
The control and the digital display are additional claim elements.
the control converting the recording of the student's performance to performance data
Converting the recording of the student's performance to performance data could be performed alternatively as a mental process, i.e., concept performed in the human mind or using pencil and paper (including an observation, evaluation, judgment, opinion), at least to the extent that a person, such as a teacher could, mentally and/or using pen and paper convert the performance of another person, such as a student, to performance data such as one or more See January 2019 Memorandum, 84 Fed. Reg. at 52.
control transmitting the student's performance data to the server
Transmitting  the student's performance data to the server is insignificant extra-solution activity (i.e., data transmission). 2019 Revised Guidance, 55 n.31; see also MPEP § 2106.05(g).
The control and the server are additional claim elements.


	It is apparent that, other than reciting the additional non-abstract limitations noted in the Independent Claim 11/Revised 2019 Guidance Table above, nothing in the claim precludes the steps from practically being performed by a human in the mind, and/or using pencil and paper. The mere nominal recitation of the midline educational system comprising: a display device, series of digital displays secured to a base, the series of digital displays, the control, the server, and the database and automation of a manual process does not take the claim out of the mental process grouping. Accordingly, the claim recites an abstract idea under Step 2A: Prong 1.
	Step 2A – Prong 2: Integrated into a Practical Application?
	The body of the claim, as noted in bold in the Independent Claim 11/Revised 2019 Guidance Table above, recites the additional limitations of the midline educational system comprising: a display device, series of digital displays secured to a base, the series of digital displays, the control, the server, and the database at midline educational system 10 includes display device 12, control 14 in electronic communication with display device 12, and server 16 in electronic communication with control 14. Control 14 may be a portable electronic device such as a smartphone, tablet, laptop computer, or watch. In one embodiment, control 14 may be affixed to display device 12 such that a wired connection may be used to facilitate electronic communication between control 14 and display device 12. Server 16 may also be in electronic communication with administrator device 18, which may be any type of computer or mobile device, such as a desktop computer, a laptop computer, a tablet, a smartphone, or a watch; ¶ 13: Display device 12 may include base 19 and a series of digital displays 20. In one embodiment, display device 12 includes 10-30 digital displays 20. Digital displays 20 are spaced apart from one another along the length of base 19. Display device 12 may also include receiver 22, which is configured to electronically communicate with control 14…Display device 12 may have any shape or configuration, such as a circular, rectangular, or any other pattern formed by digital displays 20. Display device 12 may be portable to facilitate its movement from one location to another. In some embodiments, display device 12 may include a securing mechanism configured to secure base 19 or any other portion of display device 12 to the floor to prevent unintentional movement of display device 12 during use; ¶ 19:…Database 42 may be housed on one or more computers, servers, or any other machine configured to store data and to communicate with server 16; ¶ 43: Each device or system described in this disclosure may include any combination of the described components, features, and/or functions of each of the individual device or system embodiments…The lack of details about the midline educational system comprising: a display device, series of digital displays secured to a base, the series of digital displays, the control, the server, and the database indicates that they are generic computer components, performing generic functions. See Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) (“The claimed mobile interface is so lacking in implementation details that it amounts to merely a generic component (software, hardware, or firmware) that permits the performance of the abstract idea, i.e., to retrieve the user-specific resources.”). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. The “‘mere automation of manual processes using generic computers’ . . . ‘does not constitute a patentable improvement in computer technology,’” Trading Techs. Int’l v. IBG LLC, 921 F.3d 1378, 1384 (Fed. Cir. 2019) (quoting Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017). Any improvements provided by the claim are in the abstract realm, and they are insufficient to integrate the recited abstract idea into a practical application. See Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 90 (2012) (holding that a novel and nonobvious claim directed to a purely abstract idea is, nonetheless patent-ineligible). See also Synopsys, 839 F.3d at 1151 (“[A] claim for a new abstract idea is still an abstract idea.”) (Emphasis omitted). Hence, the claim does not recite an improvement to the functionality of a computer or other technology or technical field. See MPEP § 2106.05(a). The claim only recites use of generic, or part of generic devices (generic computer hardware or software), performing their generic functions See MPEP §2106.05(b). The end result of transmitting the student's performance data to the server does not effect a transformation or reduction of a particular article to a different state or thing, e.g., a process that transforms raw, uncured synthetic rubber into precision-molded synthetic rubber products, as discussed in Diehr, 450 U.S. at 184, 209 USPQ at 21. See MPEP § 2106.05(c). The claim fails to add meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, namely a computing device, to transform the judicial exception into patent-eligible subject matter. See MPEP § 2106.05(e). The claim as a whole merely describes how to generally “apply” the concept of checking and grading answer sheets. See MPEP § 2106.05(f). Steps 1, 2a, 2b, 3a, 3b and 7 (data gathering, presentation and transmission) reflect the type of extra-solution activity (i.e., in addition to the judicial exception) the courts have determined insufficient to transform judicially excepted subject matter into a patent-eligible application. See MPEP § 2106.05(g). The instant claim as a whole merely uses computer instructions to implement the abstract idea on a computer or, alternatively, merely uses a computer as a tool to perform the abstract idea. Hence, The claim limitations amount to merely indicating a field of use or technological environment (a computer) in which to apply a judicial exception and, as such, cannot integrate the judicial exception into a practical application. See MPEP § 2106.05(h). Hence, as per MPEP §§ 2106.05(a)–(c), (e)–(h), Claim 11 recites an abstract idea as identified in Step 2A (Prong 1), above, and none of the claim limitations integrates the judicial exception into a practical application. Because the abstract idea is not integrated into a practical application, the claim is directed to the judicial exception.
Step 2B: Claim provides an Inventive Concept?
	As discussed with respect to Step 2A Prong Two, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the Specification describes the additional limitation in general terms, without describing the particulars, the additional claim limitation may be broadly but reasonably construed as reciting conventional computer components and techniques, particularly in light of the instant Specification, as noted above.
	Taking the claim element separately, the function performed by the midline educational system comprising: a display device, series of digital displays secured to a base, the series of digital displays, the control, the server, and the database at each step of the process is expressed purely in terms of results, devoid of technical/technological implementation details. Steps 1, 2a, 2b, 3a, 3b and 7 represent insignificant extra solution activity that the courts have recognized as well-understood, routine, conventional activity in particular fields. None of the claim functions are used in some unconventional manner nor do any produce some unexpected result. Each step does no more than require a generic computer to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. InvestPic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).
See Ultramercial, 772 F.3d at 715 (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (holding that sequence of data retrieval, analysis, modification, generation, display, and transmission was abstract), Two-Way Media Ltd. v. Comcast Cable Commc’ns, LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017) (holding sequence of processing, routing, controlling, and monitoring was abstract). The ordering of the steps is, therefore, ordinary and conventional. The claims recite functions to be performed by any and all possible means, absent any technological details. See Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1351 (Fed. Cir. 2016) (The claims thus do not go beyond "stating [ the relevant] functions in general terms, without limiting them to technical means for performing the functions that are arguably an advance over conventional computer and network technology."). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
	In regard to independent Claim 1:
	Independent claim 1 is “a midline educational system comprising:”, which falls within the “machine” category of 35 U.S.C. § 101. The midline educational system comprises comparable elements that perform steps comparable to those of 
	In regard to the dependent claims:
	Dependent claims 2-10 and 12-20 include all the limitations of respective independent claims 1 and 11 from which they depend and, as such, recite the same abstract idea(s) noted above for claims 1 and 11. The additional claim elements recited have generally been addressed earlier. The additional claim limitations, for example, “the server storing the performance data in the performance dataset of the database” (claim 13), represent insignificant extra solution activity (i.e., data gathering).  Additionally, “voice recognition” is undoubtedly well-known. Claimed at a high level of generality, “the voice recognition” limitation simply indicates the generic function of recognizing speech covering any type of known speech recognition engine. See January 2019 Memorandum, 84 Fed. Reg. at 55 n.31; see also MPEP § 2106.05(g). Dependent claims 2-10 and 12-20 only provide more detailed limitations of the abstract idea, which do not make the abstract idea(s) any less abstract. As per MPEP §§ 2106.05(a)–(c), (e)–(h), none of the limitations of claims 2-10 and 12-20 integrates the judicial exception into a practical application. While the dependent claims may have a narrower scope than the representative claims, for reasons similar to those given above, they do not integrate the abstract idea into a practical application, nor amount to significantly more than the recited judicial exception(s). Therefore, dependent claims 2-10 and 12-20 are not drawn to patent eligible subject matter as they are directed to (an) abstract idea(s) without significantly more.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Carulli (US 20150064676 A1) in view of Ronald (US 20070248938 A1).
Re claims 1 and 11-13:
	[Claim 1]  Carulli teaches or at least suggests a midline educational system comprising: a display device including a series of digital displays secured to a base, wherein the series of digital displays are spaced apart along a length of the base, wherein the series of digital displays is configured to display a series of numbers, letters, words, images, or a combination thereof for practicing academic skills, and wherein the series of digital displays is configured for midline movement of a student user to practice an academic skill; a control in electronic communication with the digital displays of the display device, wherein the control is configured to provide display instructions to the digital displays, and wherein the control is configured to record performance data of the student user in practicing the academic skill (figures 1, 2, 3, 3A and associated text, for example: ¶¶ 33, 72-77; ¶ 11: a system for associating a user's action with a corresponding message, where the message is visually displayed on at least one sequentially disposed discrete mats. An audio input corresponding to said message is uttered by the user and verified using a speech analyzer. In one embodiment, the system comprises at least two discrete mats, wherein each mat comprises a display for displaying all or part of the message, a transmitter, a receiver, a presence sensor indicating the presence of the user and configured to indicate the intention of the user to add an answer to a composite answer, an audio receiver that receives an audio input from the user, and an indicator device for indicating whether each mat is a head mat. The audio input is verified against the composite answer; ¶ 12: the system can be used with letter patterns, numbers, mathematical operands, pictures, etc. The objective is for a user to associate an action, such as stepping on a mat with a letter pattern, number, symbol, etc. Each mat represents a discrete portion of a larger message. A user, upon stepping on a mat, is expected to visually receive and mentally process the discrete portion conveyed by the mat and utter an answer corresponding to the mat).
	 Carulli appears to be silent on a server in electronic communication with the control and a database, wherein the database includes a default instructions dataset, a performance dataset, and a customized instructions dataset, wherein the server transmits display instructions contained in the default instructions dataset and customized instructions contained in the customized instructions dataset to the control, and wherein the server receives performance data from the control and stores the performance data in the performance dataset, wherein the server uses the performance data to update the customized instructions contained in the customized instructions dataset. However, the claimed server configuration is well-known in the art, as evidenced by Ronald (Fig. 1 and associated text:  computer and peripheral configuration… a computer box 2 that includes a central processing unit, random access memory, hard disk storage, and peripheral connectors. Connected to the computer box is keyboard 4, mouse 3, display screen 1, speakers 5, and a printer 6; Fig.2 and associated text: network computers and peripheral configuration… three client computers 8, 9, and 10 and a server computer 11. These four computers are connected together in a local network via ethernet wires 7. The server computer 11 maintains the student progress information associated with this invention in a database which is stored on its hard drive. Any children can continue a new training session by any of the using client computers 8,9 or 10 as the information associated with their progress is stored centrally on said server 11…; ¶ 62: Lesson menu…; ¶ 66: creating a new blank lesson where new custom words may be added by the parent/teacher--this new lesson can then be saved under a lesson name using the appropriate menu option; ¶¶ 75-78: generating a progress Report for the child FIG. 12; ¶ 84: parent or teacher could use the appropriate menu options and controls to create custom lessons; ¶ 89: sessions with that child; Claim 18: for a child that has not used the reading tutor before, starting at lesson 1 by default; ¶ 90: A past comprehension score Q(c,x) is calculated for the training text x…; ¶ 139: …The next section 77 displays a list of words that the child needs to practice and these words are based on lower comprehension values Q(c, x) (values less than 7…; ¶ 141: appropriate assessment 
	[Claims 11-13]  Carulli teaches or at least suggests a midline educational method, comprising the steps of: a) providing a midline educational system comprising: a display device including a series of digital displays secured to a base, wherein the series of digital displays are spaced apart along a length of the base; a control in electronic communication with the digital displays of the display device; and a handheld unit in electronic communication with the control and a database; b) the control receiving from the handheld unit display data and instructions data for a selected academic skill, wherein the handheld unit retrieves the display data and the instructions data from the database; c) the control transmitting the display data to the display device, wherein the series of digital displays of the display device displays a series of numbers, letters, words, images, or a combination thereof in response to the display data received from the control; d) the control providing a student with the instructions data, wherein the instructions data instructs the student to practice the selected academic skill using midline movement across each digital display of the display device while simultaneously verbally reciting facts of the selected academic skill associated with the number, letter, word, image, or combination thereof displayed on each digital display; e) the control recording the student's performance of verbally reciting the facts of the selected academic skills while using midline line movement with the digital display; f) the control converting the recording of the student's performance to performance data; g) the control transmitting the student's performance data to the handheld unit (figures 1, 2, 3, 3A and associated text, for example: ¶¶ 33, 72-77; ¶ 11: a system for associating a user's action with a corresponding message, where the message is visually displayed on at least one sequentially disposed discrete mats. An audio input corresponding to said message is uttered by the user and verified using a speech analyzer. In one embodiment, the system comprises at least two discrete mats, wherein each mat comprises a display for displaying all or part of the message, a transmitter, a receiver, a presence sensor indicating the presence of the user and configured to indicate the intention of the user to add an answer to a composite answer, an audio receiver that receives an audio input from the user, and an indicator device for indicating whether each mat is a head mat. The audio input is verified against the composite answer; ¶ 12: the system can be used with letter patterns, numbers, mathematical operands, pictures, etc. The objective is for 
	 Carulli appears to be silent on a server in electronic communication with the control and a database, ([Claim 12]) wherein the database includes a default instructions dataset, a performance dataset, and a customized instructions dataset, and wherein step (b) further includes the control receiving customized instructions for the student, wherein the customized instructions identifies the selected academic skill, wherein the server retrieves the customized instructions for the selected student from the customized instructions dataset of the database in response to an inquiry for the selected student received from the control, and wherein the server retrieves the instructions data and the display data for the selected academic skill from the default instructions dataset of the database in response to the customized instructions, wherein step (g) further comprises the server storing the performance data in the performance dataset of the database in response to receiving the student's performance data from the control. However, the claimed server configuration is well-known in the art, as evidenced by Ronald (Fig. 1 and associated text:  computer and peripheral configuration… a computer box 2 that includes a central processing unit, random access memory, hard disk storage, and peripheral connectors. Connected to the computer box is keyboard 4, mouse 3, display screen 1, speakers 5, and a printer 6; Fig.2 and associated text: network computers and peripheral configuration… three client computers 8, 9, and 10 and a server computer 
Re claims 2-4-:
	[Claims 2-4]  Carulli in view of Ronald Carulli teaches or at least suggests ([Claim 3]) wherein the control is in wireless communication with the display device (Carulli: ¶ 76: handheld unit 16 includes a controller 20 configured to initiate identification of the plurality of sequentially disposed discrete mats 2 wirelessly) ([Claim 4]) wherein the control is a smartphone, watch, table, or laptop computer (Carulli: ¶ 76: the handheld unit 16 can be a smartphone, Personal Digital Assistant (PDA), electronic pad). Carulli in view of Ronald Carulli appears to be silent on wherein the control is affixed to the display device. However, the Examiner takes OFFICIAL NOTICE that that electronic devices, including display devices, have long been manufactured to be controlled either locally (controller affixed to a display device) or remotely (wireless controller). Hence, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the teachings of Carulli in view of Ronald wherein the control is affixed to the display device as an obvious substitution of one known element for another or an obvious addition of one known element to another.
Re claims 5-10:
	[Claims 5-10]  Carulli in view of Ronald Carulli teaches or at least suggests a student application housed in the control, wherein the student application communicates with the server and the digital displays of the display device , wherein the control records performance data in the software application based on the student user's use of the display device for practicing the academic skill;  an administrative interface housed in an administrative device, wherein the administrative interface communicates with the server, wherein the administrative interface displays performance data from the performance dataset in the database for one or more students and displays customized instructions from the customized instructions dataset in the database for one or more students to on the administrative device, wherein the administrative interface receives test data for one or more students from an administrative user, and wherein the administrative interface transmits the test data to the server for saving the test data in the performance dataset of the database, wherein the administrative interface receives academic skill data for one or more students from the administrative user, and wherein the administrative interface transmits the academic skill data to the server for updating the customized instructions in the customized instructions dataset of the database (Carulli: ¶ 65: system is programmable using a handheld unit and removes the need to physically write with a writing device on a mat or physically remove/erase writing from a mat ; Ronald: ¶ 58: The server computer 11 maintains the student progress information associated with this invention in a database which is stored on its hard drive. Any children can continue a new training session by any of the using client computers 8,9 or 10 as the information associated with their progress is stored centrally on said server 11…; ¶ 62: Lesson menu is a menu option for maintaining lessons and is intended for use by the parent or 
Re claims 15-20:
	[Claims 15-20]  Carulli in view of Ronald Carulli teaches or at least suggests wherein in step (a) the midline educational system further includes an administrative interface installed on one or more administrative devices, wherein the administrative interface is in electronic communication with the server; and wherein the method further comprises the step of: h) in response to an inquiry from one of the administrative devices through the administrative interface for one or more selected students, the server transmitting to the administrative device performance data for the one or more selected students for a user of the administrative device to monitor progress of the one or more selected students in practicing one or more academic skills using the display device, further comprising the step of: i) in response to an inquiry from one of the administrative devices through the administrative interface for one or more selected students, the server generating a performance report for the one or more selected students and transmitting to the performance report to the administrative device through the administrative interface, wherein the performance report includes information related to the progress of the one or more students in practicing one or more academic skills using the display device, further comprising the step of: i) the server receiving test data for one or more selected students from one of the administrative devices through the administrative interface, wherein the server stores the test data in the performance dataset of the database, further comprising the step of: j) the server generating the customized instructions for each student included in a student list of the customized instructions dataset based on performance data and test data in the performance dataset of the database, further comprising the step of: k) in response to an inquiry from one of the administrative devices through the administrative interface for one or more selected students, the server transmitting to the administrative device the customized instructions for the one or more selected students, further comprising the step of: l) the server receiving academic skill data from one of the administrative devices through the administrative interface for one or more selected students, wherein the server adjusts the customized instructions for the one or more selected students in response to the academic skill data received from the administrative device (Carulli: ¶ 65: system is programmable using a handheld unit and removes the need to physically write with a writing device on a mat or physically remove/erase writing from a mat ; Ronald: ¶ 58: The server computer 11 maintains the student progress information associated with this invention in a database which is stored on its hard drive. Any children can continue a new training session by any of the using client computers 8,9 or 10 as the information associated with their progress is stored centrally on said server 11…; ¶ 62: Lesson menu is a menu option for maintaining lessons and is intended for use by the parent or teacher; ¶¶ 75-78: generating a progress Report for the child FIG. 12; ¶ 84: parent or teacher could use the appropriate menu options and controls to create custom lessons; ¶ 86: allowing the teacher/parent to enter the teacher/parent password; ¶ 87:…a "teachers" password. Once a correct password has been entered by the teacher, additional editing buttons appear…; ¶ 89: sessions with that child; Claim 18: for a child that has not used the reading tutor before, starting at lesson 1 by default; ¶ 90: A past comprehension score .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Carulli in view of Ronald, as applied to claim 13, and further in view of Cohen et al. (US 20170116881 A1) (Cohen).
Re claim 14:
	[Claim 14]  Carulli in view of Ronald Carulli appears to be silent on wherein the control is configured for voice recognition, and wherein in step (f) the control converts a sound recording of the student's verbal performance to text using voice recognition and comparing the text to a set of facts associated with the selected academic skill to create the performance data. However, the claimed feature of using voice-recognition for performance evaluation is well-known in the art, as evidenced by Cohen (¶ 7: computerized interactive skill training; ¶¶ 37-38, 40-43: how accurately the user audibly presented the key elements corresponding to the randomly selected challenge; ¶ 133: automated voice recognition is utilized, optionally the system automatically shows the outcome from the performing user interface on the reviewing user interface; ¶ 292: the teacher/mentor could have other displays on their screen, such as past history of the student, current progress charts;  claim 9: a voice recognition system configured to detect when the user begins responding and convert the user's verbal challenge responses to machine readable characters, compare the machine readable characters to text corresponding to a known correct, reference version of the key elements, and determine which key elements the user correctly recited). Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to have incorporated the known voice-recognition for performance evaluation feature of Cohen within the teachings of Carulli in view of Ronald so as to yield the predictable result of an enhance interactive educational system and method that would allow automated evaluation using voice recognition and automatically show the outcome from the performing user interface on the reviewing user interface (Cohen: ¶ 133).
Conclusion
The prior art made of record and not relied upon is listed in the attached PTO Form 892 and is considered pertinent to applicant's disclosure. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDDY SAINT-VIL whose telephone number is (571)272-9845. The examiner can normally be reached Mon-Fri 6:30 AM -6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER VASAT can be reached on (571) 270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.